UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7533



OBALDO LAINEZ FLORES,

                                             Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; NORTH CARO-
LINA DEPARTMENT OF CORRECTION; STATE OF NORTH
CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-98-371-1)


Submitted:   December 29, 1998            Decided:   January 15, 1999


Before NIEMEYER and TRAXLER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Obaldo Lainez Flores, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Obaldo Lainez Flores seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.          Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the

district court.   See Flores v. North Carolina Atty Gen, No. CA-98-

371-1 (M.D.N.C. Sept. 29, 1998).       See also Brown v. Angelone, 150

F.3d 370, 375-76 (4th Cir. 1998).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




                                   2